The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for diluting the first and second buffers of claim 1, does not reasonably provide enablement for the buffers being claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Claims 12 and 14-17 are claiming buffers having the same composition and pH ranges as claim 1.  Within the scope being claimed is dilution of the first aqueous buffer having 120 mM ammonium acetate and a pH of 6 to obtain a diluted buffer having 120 mM ammonium acetate and a pH of 6.  Additionally, these claims also cover dilution of the first aqueous buffer having 20 mM ammonium acetate and a pH of 4 to obtain a diluted buffer having 20 mM ammonium acetate and a pH of 4.  A similar situation also exists for the second aqueous buffer.  Claim 13 is even worse in that it covers scope that would dilute the first aqueous buffer having 20 mM ammonium acetate and a pH of 4 to obtain a diluted buffer having 40 mM ammonium acetate and a pH of 4.5.  Each of these are difficult if not impossible.  Thus the scope of clams 12-17 are not fully enabled.  
Claims 12-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 12, the range of pH and concentration for the 2 buffer solutions are equivalent with claim 1.  Thus it is not clear how one can provide dilution instructions that would leave the concentration and pH unchanged at the lower and upper limits of the range of claim 12.  Thus it is not clear if claim 12 needs to further limit the concentration range of claim 1 at the lower limit of the range and the upper limit of the claimed range in claim 12 so that the full range of diluted concentrations can be made or if the dilution for the first buffer is made from the first or second buffers of claim 1.  It is also not clear if the instructions direct one to simply use water as the diluting agent or require dilution with something other than pure water.  With respect to claim 13, the dilution range includes starting with a buffer that is 20 mM – 39 mM and ending up with a solution that is 40 mM so that it is not clear how the instructions could be followed and obtain a concentration that is greater than the starting concentration.  Claims 14-17 have at least the problems outlined for claim 12 above with respect to the dilution ranges being claimed and whether the diluting agent is simply water or includes other components to reach the additionally claimed properties.  Another question with respect to all of these claims is whether the kit requires a diluent to be used with the diluting instructions?  For examination purposes the claims will be treated as requiring instructions for diluting the buffers, but will not be further limited.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 9-17 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The language of claims 9-11 appear to be directed to a property that occurs during the use of the two buffers in a chromatographic method.  Since claim 1 is drawn to a kit with the buffers claimed in an unmixed state what happens during their use is not a proper way to provide a further limitation of the kit of claim 1.  With respect to claims 12-17, the clams cover scope that is not possible to be done such as diluting a buffer at either end of the range and obtaining a buffer that is unchanged in its concentration.  claim 12 only requires a set of instructions to dilute the buffers of claim 1 not the buffers of claim 1.  Or in the case of claim 13, starting with a concentration that is less than the final concentration.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For examination purposes, claims 9-11 will be treated as anticipated or obvious if claim 1 is found to be anticipated or obvious and claims 12-17 will be treated as anticipated or obvious if the presence of instructions for diluting is taught or would have been obvious in view of the applied art.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7, 9-11, 18-19 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (newly cited and applied).  With respect to claims 1, 7 and 9-11, in the paragraph bridging the columns of page 293 Suzuki teach a chromatographic elution kit comprising (a) a first aqueous buffer solution having a first pH and comprising a first organic acid salt in a first concentration (0.05 M ammonium acetate [50 mM], pH 4.6) and (b) a second aqueous buffer solution having a second pH and comprising the first organic acid salt in a second concentration (0.1 M and 0.2 M ammonium acetate [100mM and 200mM], pH 9.0), wherein the first organic acid salt comprises a first organic acid ammonium salt, wherein the second pH is greater than the first pH, and wherein the second concentration is greater than the first concentration.  With respect to claim 2, the claim does not require a minimum concentration of the second organic acid ammonium salt so that it includes buffers without a second organic acid ammonium salt.  Thus claim 2 is anticipated for that reason.  With respect to claim 3, the first organic acid salt consists essentially of the first organic acid ammonium salt.  With respect to claim 4, the first organic acid ammonium salt is the sole organic acid ammonium salt in each of the first and second aqueous buffer solutions.  With respect to claim 5, since there is nothing in the solutions that would add sodium or potassium ions, the first and second aqueous buffer solutions each have a concentration of sodium and potassium that is expected to be less than 100 ppb.  With respect to claims 18-19, the first organic acid ammonium salt is selected from ammonium formate, ammonium acetate, tetramethylammonium formate, tetramethylammonium acetate, triethylammonium acetate, or triethylammonium formate.  With respect to claims 23-26, the chromatographic elution kit further comprising an ion exchange chromatographic material (ion exchange chromatography on a DE-52 column would also inherently require both an ion exchange chromatographic material and a housing comprising an inlet and an outlet that is configured to accept and hold the ion-exchange chromatography material).  
Claims 1-5, 9-11, 18-19 and 23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 2019/0234964, newly cited and applied).   With respect to claims 1 and 9-11, paragraphs [0031] and [0042] of Wang teach a chromatographic elution kit comprising (a) a first aqueous buffer solution having a first pH and comprising a first organic acid salt in a first concentration (20 mM ammonium acetate buffer, pH 5.8) and (b) a second aqueous buffer solution having a second pH and comprising the first organic acid salt in a second concentration (200 mM ammonium acetate buffer, pH 7.6), wherein the first organic acid salt comprises a first organic acid ammonium salt, wherein the second pH is greater than the first pH, and wherein the second concentration is greater than the first concentration.  With respect to claim 2, the claim does not require a minimum concentration of the second organic acid ammonium salt so that it includes buffers without a second organic acid ammonium salt.  Thus claim 2 is anticipated for that reason.  With respect to claim 3, the first organic acid salt consists essentially of the first organic acid ammonium salt.  With respect to claim 4, the first organic acid ammonium salt is the sole organic acid ammonium salt in each of the first and second aqueous buffer solutions.  With respect to claim 5, since there is nothing in the solutions that would add sodium or potassium ions, the first and second aqueous buffer solutions each have a concentration of sodium and potassium that is expected to be less than 100 ppb.  With respect to claims 18-19, the first organic acid ammonium salt is selected from ammonium formate, ammonium acetate, tetramethylammonium formate, tetramethylammonium acetate, triethylammonium acetate, or triethylammonium formate.  With respect to claims 23-26, the chromatographic elution kit further comprising an ion exchange chromatographic material (ion exchange chromatography over a YMC-BioPro SP-F strong cation exchange (SCX) column would inherently require both a cation exchange chromatographic material with carboxylate or sulfonate groups based on the name and would also inherently require both the cation exchange chromatographic material and a housing comprising an inlet and an outlet that is configured to accept and hold the cation-exchange chromatography material).
Claims 1-5, 7, 9-11, 18-19 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson (newly cited and applied).  With respect to claims 1, 7 and 9-11, the third paragraph bridging pages 237-238 under the subheading “Ion-exchange chromatography” Karlsson teaches a chromatographic elution kit comprising (a) a first aqueous buffer solution having a first pH and comprising a first organic acid salt in a first concentration (the instructions for Buffer I, 0.03 M ammonium acetate, pH 4.80) and (b) a second aqueous buffer solution having a second pH and comprising the first organic acid salt in a second concentration (the instructions for Buffer IV, 0.10 M ammonium acetate pH 8.50), wherein the first organic acid salt comprises a first organic acid ammonium salt, wherein the second pH is greater than the first pH, and wherein the second concentration is greater than the first concentration.  With respect to claim 2, the claim does not require a minimum concentration of the second organic acid ammonium salt so that it includes buffers without a second organic acid ammonium salt.  Thus claim 2 is anticipated for that reason.  With respect to claim 3, the first organic acid salt consists essentially of the first organic acid ammonium salt.  With respect to claim 4, the first organic acid ammonium salt is the sole organic acid ammonium salt in each of the first and second aqueous buffer solutions.  With respect to claim 5, since there is nothing in the solutions that would add sodium or potassium ions, the first and second aqueous buffer solutions each have a concentration of sodium and potassium that is less than 100 ppb.  With respect to claims 18-19, the first organic acid ammonium salt is selected from ammonium formate, ammonium acetate, tetramethylammonium formate, tetramethylammonium acetate, triethylammonium acetate, or triethylammonium formate.  With respect to claims 23-26, the chromatographic elution kit further comprising an ion exchange chromatographic material (carboxymethyl cellulose, cationic with carboxylate groups based on the name carboxymethyl cellulose; would also inherently require both an ion exchange chromatographic material and a housing comprising an inlet and an outlet that is configured to accept and hold the ion-exchange chromatography material).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-11, 18-19 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson or Suzuki as applied to claims 1-5, 7, 9-11, 18-19 and 23-26 above, and further in view of Hamon (US 2007/0023628) or Akhlagi (US 2017/0276693).  Suzuki does not specifically use the word “kit” when describing their methods.  
In the patent publication Hamon teaches methods of labelling non-volatile analyte molecules particularly biomolecules with markers that assist in the purification, detection and analysis (including quantitative analysis) of the labelled biomolecule particularly with analysis by Electrospray Ionisation (ESI) and Matrix Assisted Laser Desorption Ionisation (MALDI) Mass Spectrometry (see paragraph {0001].  Paragraph [0029] teaches that the labelled peptides are purified by analytical separation of the peptides using strong cation exchange (SCX) chromatography.  In still more preferred embodiments, the labelled peptides are purified by analytical separation of the peptides using SCX as part of a multi-dimensional analytical separation in which a number of different separation techniques are applied in sequence to the labelled peptides.   Paragraph [0030] teaches the provision of a kit comprising the Basic Mass Tags and a cation exchange resin for purification of labelled analyte molecules.  Paragraph [0031] teaches that the preferred kit may additionally comprise reaction buffers for the coupling of the tag to analyte molecules, buffers for washing of the cation exchange resin after the reaction buffer has been loaded onto the resin and buffers for elution of the labelled peptides from the resin after the unreacted tags have been washed away.  A preferred wash buffer comprises water and acetonitrile at a low pH while a preferred elution buffer comprises ammonium acetate.  
In the patent publication Akhlagi teaches a method of measuring tacrolimus levels in a subject.  In exemplary embodiments, the method comprises the steps of: collecting oral fluid from the subject; homogenizing the oral fluid; combining the homogenized oral fluid with a precipitating solvent; separating oral fluid components on a liquid chromatography column by gradient elution with a mixture of a solvent A and a solvent B, wherein the solvent A is about 2 mM ammonium acetate/0.1% (v/v) formic acid in water and solvent B is about 2 mM ammonium acetate/0.1% (v/v) formic acid in MeOH and wherein the amount of solvent B is increased from about 50% (v/v) to about 98% (v/v); and determining amount of tacrolimus in the oral fluid by mass spectrometry.  Paragraph [0006] teaches that there is a kit for measuring tacrolimus in a subject that according to certain embodiments comprises: a vessel for collecting oral fluid from the subject; a homogenization buffer comprising a precipitating solvent; one or more liquid chromatography columns; a first elution buffer comprising about 2 mM ammonium acetate/0.1% (v/v) formic acid in water; a second elution buffer comprising about 2 mM ammonium acetate/0.1% (v/v) formic acid in MeOH; and an internal standard sample.  Paragraph [0047] also teaches that the kit comprises a vessel for collecting oral fluid from the subject; a homogenization buffer comprising a precipitating solvent; one or more liquid chromatography columns; a first elution buffer comprised of ammonium acetate and formic acid in water, and second elution buffer comprised of ammonium acetate and formic acid in MeOH; and an internal standard sample.  According to certain embodiments, the first elution buffer comprises about 2 mM ammonium acetate/0.1% (v/v) formic acid in water also teaches that  the second elution buffer comprises about 2 mM ammonium acetate/0.1% (v/v) formic acid in MeOH.  In certain embodiments, the internal standard is ascomycin.  
If the teachings of Karlsson or Suzuki do not constitute a kit, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have provided the buffers and chromatograph materials used by Karlsson or Suzuki in kit form as was done by Hamon or Akhlagi because Hamon and Akhlagi show that the provision of a kit to perform a method such as separation on an ion exchange material is common in the field.  
Claims 1-5, 9-11, 18-19 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claims 1-5, 9-11, 18-19 and 23-26 above, and further in view of Hamon or Akhlagi both as described above.  Wang does not specifically use the word “kit” when describing their methods.  
If the teachings of Wang do not constitute a kit, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have provided the buffers and chromatograph materials used by Wang in kit form as was done by Hamon or Akhlagi because Hamon and Akhlagi show that the provision of a kit to perform a method such as separation on an ion exchange material is common in the field.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson, Suzuki or Wang by themselves or in view of Hamon or Akhlagi as applied to claims 1-2 above, and further in view of Ge (newly cited and applied) and Akhlagi as described above.  Karlsson, Suzuki and Wang do not teach the presence of up to 20% of a second organic acid ammonium salt that differs from the first organic acid ammonium salt in each of the first and second buffers.  
In the paper Ge looked at simultaneous quantitation of free amino acids, nucleosides and nucleobases by ultra-high performance liquid chromatography with triple quadrupole mass spectrometry.  In section 2.2, they looked at optimization of the conditions.  In particular the second full paragraph of the section looked at the mobile phase to be used.  That paragraph teaches that ammonium acetate and ammonium formate dissolved in acetonitrile are highly volatile, and they can improve the separation of amino acids, nucleosides and nucleobases in the UPLC analysis process.  Different mobile phases including independent solutions with different concentration and mixed solutions with different concentration of components were compared.  The results showed that a mixed solution containing ammonium formate and ammonium acetate as mobile phase salt additives could increase the sensitivity and improve the peak shapes for these components.  The retention times and peak shapes of the compounds were influenced by the different concentrations of ammonium formate and ammonium acetate, consequently, 5 mmol/L ammonium formate and ammonium acetate in the organic phase and 1 mmol/L ammonium formate and ammonium acetate in the aqueous phase produced the best shaped peaks in the shortest time.  Meanwhile, formic acid is also used to inhibit solute ionization to improve the peak shape so different concentrations of formic acid were added and compared.  Eventually, it was determined that the mobile phase should be composed of A (5 mmol/L ammonium formate, 5 mmol/L ammonium acetate and 0.2% formic acid in aqueous solution) and B (1 mmol/L ammonium formate, 1 mmol/L ammonium acetate and 0.2% formic acid in acetonitrile) with gradient elution.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate look at components in the buffers used to elute the compounds by Karlsson, Suzuki or Wang buffers in a manner such as taught by Ge because of the improvement in different aspects of the separation when used in a gradient elution as taught by Ge and because when such a change would have been needed and/or advantageous would have been within the knowledge of one of ordinary skill in the art as evidenced by the teachings of Ge.  With respect to the limitation that the second organic acid ammonium salt is present at most at a concentration of 20%, it would have been obvious to one of ordinary skill in the art to look at different proportions such as the acid component of the Akhlagi composition because of the ability of a minor component to influence the overall performance of the eluting mobile phase as shown by Akhlagi.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson, Suzuki or Wang as applied to claim 1 above, and further in view of Emery (US 2004/0082047).  Karlsson, Suzuki and Wang do not teach conductivities for the buffers.  
In the patent publication Emery teaches a method for purifying a polypeptide by ion exchange chromatography in which a gradient wash is used to resolve a polypeptide of interest from one or more contaminants.  Paragraph [0066] teaches that a "buffer" is a solution that resists changes in pH by the action of its acid-base conjugate components.  Various buffers which can be employed depending, for example, on the desired pH of the buffer are described in the art.  In one embodiment, the buffer has a pH in the range from about 5 to about 7.  Examples of buffers that will control the pH in this range include MES, MOPS, MOPSO, phosphate, acetate, citrate, succinate, and ammonium buffers, as well as combinations of these.  The buffers used in the disclosed methods typically also comprise a salt.  Paragraph [0069] teaches that an "elution buffer" is used to elute the polypeptide of interest from the solid phase.  The conductivity and/or pH of the elution buffer is/are such that the polypeptide of interest is eluted from the ion exchange resin.  Paragraph [0071] teaches that the term "conductivity" refers to the ability of an aqueous solution to conduct an electric current between two electrodes.  In solution, the current flows by ion transport.  Therefore, with an increasing amount of ions present in the aqueous solution, the solution will have a higher conductivity.  The unit of measurement for conductivity is mmhos (mS/cm), and can be measured using a conductivity meter.  The conductivity of a solution may be altered by changing the concentration of ions therein.  For example, the concentration of a buffering agent and/or the concentration of a salt in the solution may be altered in order to achieve the desired conductivity.  Preferably, the salt concentration of the various buffers is modified to achieve the desired conductivity.  Paragraph [0099] teaches that the elution buffer typically has a higher salt concentration and conductivity than the equilibration buffer.  For example, in the preferred embodiment the elution buffer preferably has a conductivity of between about 8 mS/cm and about 10 mS/cm, more preferably between about 8.5 mS/cm and 9.5 mS/cm, while the equilibration buffer has a conductivity of between about 4 and 6 mS/cm, more preferably between about 4.5 and 5.5 mS/cm.  Thus, as the percentage of elution buffer is increased, the salt concentration and the conductivity of the wash buffer increase (also see paragraph [0116]).  Examples 1-2 (paragraphs [0136]-[0150] show that buffers similar in pH and ion strength to the first buffers have a conductivity generally between 1 and 10 mS.  
If the first and second buffers of Karlsson, Suzuki or Wang do not inherently meet the requirements of claim 8, it would have been obvious to one of ordinary skill in the art at the time the application was filed to adjust the conductivity of the first buffers to that taught by Emery and the second buffers to a value above that because as taught by Emery, the conductivity of an elution buffer is one of the properties that assist in the elution process and adjusting it to conductivities below and above that needed to elute the particular components from the ion exchange material would have been an obvious modification when using a gradient formed by two buffers as shown by Suzuki or Wang.  
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson, Suzuki or Wang as applied to claim 1 above, and further in view of Stavrianopoulos (US 4,707,352).  Suzuki and Wang do not teach a kit with instructions for diluting the buffers.  
Column 10, lines 30-41 of the Stavrianopoulos patent teach a non-limiting example illustrating the preparation of a diagnostic or therapeutic agent using a Dowex 50 column.  The column is first equilibrated with a dilute solution of a buffer, for example, 0.05 M ammonium acetate and then loaded by passing a solution of the ion through the column.  After the column is prepared the agent having a chelating portion is passed through the column and eluted as the radiolabeled metal chelate.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the kit of Karlsson, Suzuki or Wang with instruction including dilution of a buffer as taught by Stavrianopoulos for purposes such as preparing a column because one of ordinary skill in the art is capable of diluting buffers such as ammonium acetate to perform functions such as preparing a column to receive a sample for elution as shown by Stavrianopoulos.   
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson, Suzuki or Wang as applied to claim 1 above, and further in view of Smith (US 2019/0194642).  Karlsson, Suzuki or Wang do not teach what type of containers are used for the buffers.  
In the paragraphs [0020] and [0028] of the patent publication Smith teaches a kit comprising a processing container, a product container and a chromatography column mounted in one and the same cassette, and further comprising a source container for producer cells, a cell lysis buffer, a wash buffer, an elution buffer and optionally a waste container located outside the cassette.  All containers are preferably plastic bag containers.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to place the buffers of Karlsson, Suzuki or Wang in a plastic container such as taught by Smith because those in the kit are use such containers for fluids such as elution buffers as shown by Smith.  
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson, Suzuki or Wang as applied to claim 1 above, and further in view of Lee (US 5,847,162) or Takashi (newly cited and applied).  Karlsson, Suzuki or Wang do not teach buffers with a miscible organic solvent.  
In the examples 6-7 (column 22 and in column 24, lines 34-35 of the patent Lee teaches buffers for gradient elution on an anion-exchange column (40% acetonitrile/60% 0.1M triethylammonium bicarbonate to 40% acetonitrile/60% 1.5M triethylammonium bicarbonate)and a reverse-phase column (15% acetonitrile/85% 0.1M triethylammonium acetate to 35% acetonitrile/65% 0.1M triethylammonium acetate).  
In the first full paragraph of page 492, Takashi teaches a linear gradient elution using 0.07-0.12 M ammonium acetate.  The gradient was made through two reservoirs connected in series containing 500-ml volumes of 0.07 M ammonium acetate in methanol and 0.12 M ammonium acetate in methanol, respectively.  The first full paragraph on page 494 teaches that a prior investigator used step-wise elution with ammonium acetate in methanol in DEAE-cellulose column chromatography which gave a similar degree of separation.  However, a much larger volume of solvent was required for elution and the concentration of ammonium acetate in methanol had to be changed from 0.02 M (monosialogangiosides) via 0.1 M (disialogangliosides) to 0.25 M (trisialogangliosides).  Using a continuous gradient, the compounds (GMi, GDI, and GTr) were respectively eluted from a DEAE-Sephadex A-25 column (4.6 X 27 cm) with concentrations of 0.05 M, 0.1 M and 0.27 M ammonium acetate.  For separation of gangliosides ammonium acetate in methanol was a better solvent than sodium acetate in methanol or ammonium acetate in chloroform/methanol/water (30 : 60 : 8, v/v). The methanol caused some shrinkage of the column bed, but this did not affect the separation of gangliosides.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Karlsson, Suzuki or Wang buffers with a miscible solvent such as the acetonitrile taught by Lee or the methanol taught by Takashi because as sown by Lee or Takashi those of ordinary shill in the art incorporate miscible solvents into elution buffers and would know under what circumstances such a solvent should be included such as to improve the solvent as taught by Takashi.  
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive. In response to the claim changes all previous art rejections were withdrawn, new rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) was applied against some claims, a new set of art rejections have been applied against the claims and the rejection under 35 U.S.C. 112(d) was maintained against some claims and modified or newly applied against other claims.  The arguments are moot with respect to new and withdrawn rejections.  
With respect to the rejections the rejection under 35 U.S.C. 112(d), claim 1 requires a first and second aqueous buffer with the buffers having defined compositions and pH.  The limitations of claim 9-11 are functional, directed toward use of the buffers in the kit rather than their composition or requiring an additional element as a part of the kit.  A composition can be used in many ways.  Thus unless the use requires a certain composition that is less than the scope of the composition in the claim from which it depends to meet a property or function during use, the scope of the composition does not change.  Applicant has not pointed to anything that would show that the language of claims 9-11 leads to a change in the scope of the buffers of claim 1.  For example, does meeting the intended limitation of claim 11 require an additional component in the buffer composition?  Removing the language that applicant has removed does nothing to change the original problem because the claim requires that there be a mixture of the first and second buffers to achieve a total volume of the first aqueous buffer solution and the second aqueous buffer solution.  Thus these claims are of a scope that is equivalent to claim 1 and the functional/property language of claims 9-11 fails to further limit the buffer composition.  As noted above with respect to claims 12-17, the changes made by applicant created additional problems since the diluted buffer composition range and pH range are coextensive with claim 1 or cover diluting the buffer of claim 1 to have a composition that is greater than the original composition.  
With respect to claim 2, it has now been included in the anticipation rejections because the claim does not set a minimum concentration for the second organic acid ammonium salt so that it includes a scope that no second organic acid ammonium salt is present.  The newly cited and applied Ge paper is a response to the argument of applicant directed toward the Akhlagi reference in the reference combination used to reject that claim.  Examiner also notes that with the presence of both formate and acetate ions some of both ions will be associated with the ammonium ions so that there will be at least some ammonium formate present in the mobile phase of Akhlagi even though the formate was not added as ammonium formate.  For these reasons the argument is not persuasive.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to ion exchange chromatography, gradient elution in such systems and buffers based on organic salts used for that purpose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797